Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 16/353,762 (the ‘762 application), of U.S. Patent No. 9,447,360 (the ‘360 patent), which issued from U.S. Patent Application No. 14/440,153 (the ‘153 application) with claims 1-26 on September 20, 2016.

Inter Partes Review
On January 17, 2018, the Patent Trial and Appeal Board (PTAB) issued a decision granting a post-grant review of the ‘360 patent, which review was assigned trial number PGR2017-00033 (the ‘033 trial).  The PTAB issued a Final Written Decision and Related Orders (PTAB Final Decision) ordering that petitioner had established by a preponderance of the evidence that claims 1-21 and 26 were unpatentable as follows:
Claims 1-21 are unpatentable under 35 U.S.C. § 112(b);

Claims 1-7, 11-21 and 26 are unpatentable under 35 U.S.C. § 102(a)(2) as anticipated by Doisaki;

Claims 8-10 are unpatentable under 35 U.S.C. § 103(a) over the combination of Doisaki, Brevik, Young, Martin and Febrianto.

Additionally, Patent Owner’s Motion to Amend, as it related to the request to cancel claims 22-25, was granted.  Subsequently, A Post-Grant Review Certificate canceling claims 
1-26 of the ‘360 patent issued February 18, 2021.
Amendment
	The amendment filed July 29, 2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings:
	(B) The matter to be added by reissue must be underlined. 	
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.
	Claims 27-46 are new claims and must be underlined in their entirety.

Scope of Claims
	The ‘762 application, as amended July 29, 2021, contains claims 27-46 directed to a process for reducing the amount of undesired components in a marine oil composition.  Claims 27 and 40, as they appear in the improper amendment, are representative and reproduced below:
27. A process for reducing the amount of undesired components in a marine oil composition, comprising:
(a) providing a crude marine oil composition comprising proteinaceous compounds, environmental pollutants, free fatty acids, and triglycerides, wherein the triglycerides are present in amount from about 50% to about 90% by weight based on the total weight of the crude marine oil composition, and wherein the free fatty acids are present in an amount from about 2.5% to about 7.5% by weight based on the total weight of the crude marine oil composition;
(b) contacting the crude marine oil composition with an aqueous fluid comprising a sub-equimolar amount of base with regard to the molar amount of free fatty acids in the crude marine oil composition under conditions sufficient to separate at least a portion of the proteinaceous compounds from the crude marine oil composition and to partially neutralize the free fatty acids in the crude marine oil composition to yield a marine oil composition, wherein the sub-equimolar amount of base is sufficient to reduce free fatty acids in the marine oil composition by about 30% to about 70% by weight based on the total weight of the free fatty acids in the crude marine oil composition, and wherein the amount of free fatty acids in the marine oil composition is effective as an internal volatile working fluid; and
(c) subjecting the marine oil composition after step (b) to a stripping processing step to yield a processed marine oil composition, wherein the amount of environmental pollutants in the processed marine oil composition is less than 5% of the amount of environmental pollutants in the crude marine oil composition, wherein the stripping processing step is a short path distillation or molecular distillation, and wherein no external volatile working fluid comprising fatty acid esters, fatty acid amides, free fatty acids, or hydrocarbons is added to the marine oil composition prior to or during performance of the stripping processing step.

40. A process for reducing the amount of undesired components in a marine oil composition, comprising:
(a) providing a crude marine oil composition comprising proteinaceous compounds, environmental pollutants, free fatty acids, and triglycerides, wherein the triglycerides are present in amount from about 50% to about 90% by weight based on the total weight of the crude marine oil composition, and wherein the free fatty acids are present in an amount from about 2.5% to about 7.5% by weight based on the total weight of the crude marine oil composition;
(b) contacting the crude marine oil composition with an aqueous fluid comprising a sub-equimolar amount of base with regard to the molar amount of free fatty acids in the crude marine oil composition under conditions sufficient to separate at least a portion of the proteinaceous compounds from the crude marine oil composition and to partially neutralize the free fatty acids in the crude marine oil composition to yield a marine oil composition, wherein said conditions sufficient comprise a temperature from about 90°C to about 99°C, wherein the amount of free fatty acids in the marine oil composition is from about 0.5% to about 2% by weight based on the total weight of the marine oil composition, and wherein the amount of free fatty acids in the marine oil composition is effective as an internal volatile working fluid;
(c) subjecting the marine oil composition after step (b) to a stripping processing step to yield a processed marine oil composition, wherein the stripping processing step is a short path distillation or molecular distillation, wherein the stripping processing step is performed at a commercial scale feed rate, wherein the amount of environmental pollutants in the processed marine oil composition is less than the amount of environmental pollutants in the crude marine oil composition, and wherein no external volatile working fluid comprising fatty acid esters, fatty acid amides, free fatty acids, or hydrocarbons is added to the marine oil composition prior to or during performance of the stripping processing step.
35 USC 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 40 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “commercial scale feed rate” in claims 35 and 40, as well as claims 42-46 dependent on claim 40, is subjective and indefinite.

Prior Art
	US 2015/0126760 A1 to Doisaki et al. (Doisaki)

	WO 2004/007654 A1 to Breivik et al. (Breivik)

	“Processing of Oils and fats” by Vernon Young (Young)

	“Marine & Freshwater Products Handbook” by Martin et al. (Martin)

“Producing High Quality Edible Oil by using Eco-Friendly Technology:  A Review” by Febrianto et al. (Febrianto)

	WO 2010/126136 to Kuriyama et al. (Kuriyama)







35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doisaki in view of Brevik, Young, Martin and Febrianto for the reasons as stated in the PTAB   Final Decision.
In Remarks filed July 29, 2021, applicant stated that claims 27-46 are narrower than the now canceled claims of the ‘360 patent because they include limitations that were not present in any independent claim or a single dependent claim.  As to independent claim 27, applicant points to the following limitations:
“wherein the free fatty acids are present in an amount from about 2.5% to about 7.5% by weight based on the total weight of the crude marine oil composition”;

“wherein the sub-equimolar amount of base is sufficient to reduce free fatty acids in the marine oil composition by about 30% to about 70% by weight based on the total weight of the free fatty acids in the crude marine oil composition”.  (Remarks, pages 17 and 18)

As to independent claim 40, applicant points to the following limitations:

“wherein the free fatty acids are present in an amount from about 2.5% to about 7.5% by weight based on the total weight of the crude marine oil composition”;

“wherein said conditions sufficient comprise a temperature from about 90°C to about 99°C;

“wherein the stripping processing step is performed at a commercial scale feed rate”.
  
(Remarks, page 20)  
	The cited limitations, as discussed below, fail to distinguished the claimed invention from the applied prior art.
	As to “wherein the free fatty acids are present in an amount from about 2.5% to about 7.5% by weight based on the total weight of the crude marine oil composition”, the ‘360 patent teaches
[u]sually, the content of free fatty acids in crude fish oils will vary for different oil qualities, but an acid value of about 5-15 mg KOH/g, corresponding to about 2.5-7.5% by weight of free fatty acids, can be regarded as normal for crude fish oils, of which the oils with the higher amounts can be regarded as oils of low quality (column 6, lines 4-9; emphasis added).

	Thus, the recited weight percent is the normal amount found in crude fish oils and fails to distinguish the claims from the process of Doisaki in view of Brevik, Young, Martin and Febrianto.
	As to the recitation, “wherein the sub-equimolar amount of base is sufficient to reduce free fatty acids in the marine oil composition by about 30% to about 70% by weight based on the total weight of the free fatty acids in the crude marine oil composition”, the PTAB Final Decision, page 35, states
we find that a POSA desiring to use native FFAs as an internal working fluid, to thereby avoid the use of an external working fluid as Breivik teaches, but also wishing to reduce the amount of native FFAs in the crude marine oil compositions for reasons such as energy cost savings in distillation and having less FFAs in the final product, would have included a sub-equimolar amount of base in the aqueous fluid.

	The amount of FFAs in the treated marine oil is a result effective variable which effects the energy costs of distillation and the amount of FFA in the final product.  Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to reduce the free fatty acids in the crude marine oil composition, including, by an amount of about 30% to about 70% by weight, so as to reduce the costs of distillation and the amount of FFAs in the final product.  “[W]here the general conditions of a claim are disclosed in the prior art, it is inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The limitation, “wherein said conditions sufficient comprise a temperature from about 90°C to about 99°C”, refers to the temperature at which the aqueous fluid comprising a sub-equimolar amount of base is used to treat the crude marine oil composition.  
	Doisaki discloses, in Example 4, a process in which a crude sardine oil was washed with warm (85° C) water (5% relative to the crude oil) and subjected to short path distillation [0060].  The warm water wash taught by Doisaki renders obvious the instantly claimed wash temperature of about 90°C to about 99°C.  Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to wash a crude marine oil with a warm water wash as taught by Doisaki, including wherein the temperature of the warm water was about 90°C to about 99°C, so as to remove undesired hydrophilic components from the crude marine oil composition (PTAB Final Decision, page 22).
	As to the limitation, “wherein the stripping processing step is performed at a commercial scale feed rate”, Doisaki teaches a flow rate of 25-120 (kg/h)/m2 (claim 13) and Breivik teaches a preferred flow rate of 40-150 kg/h.m2 (page 10, line 11) ,which are commercial scale feed rates (see claims 36 and 41 of the ‘762 application).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to carry out a process of treating a crude marine oil as taught by Doisaki in view of Brevik, Young, Martin and Febrianto at a commercial scale feed rate as specifically taught by Doisaki and Brevik.
	
 	As to claims 30, 31, 45 and 46, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the amount of time required to contact the aqueous fluid composition with the crude marine oil sufficient to produce the desired result (e.g., removal of undesired hydrophilic components and neutralizing fatty acids)  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As to claims 34 and 43, Breivik teaches that a preferred stripping process step temperature is 150-200° C (page 9, lines 32-34).

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,447,360 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991